            Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 1 of 23. PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

CURTIS GRAY,

473 North State Street Rear                        CASE NO. 3:21-cv-00125
Marion, OH 43302

                PLAINTIFF,                         JUDGE

        v.

NACHURS ALPINE SOLUTIONS, LLC,                     CLASS ACTION COMPLAINT WITH
                                                   JURY DEMAND
C/O Statutory Agent
National Registered Agents. Inc.
4568 Mayfield Road
Cleveland, OH 44121

                DEFENDANT.


                              I.    NATURE OF THE CLAIMS

       1.      This is an employment discrimination case with a class action component for

systemic violations of the Fair Credit Reporting Act (FCRA) resulting in invasions of privacy.

Plaintiff Curtis Gray is an African American man. In March of 2019, he started working for

Defendant Nachurs Alpine Solutions, LLC as a Materials Handler. This was a temporary worker

position he obtained through a staffing agency named Arbet Staffing. By September of 2019,

Mr. Gray’s job performance was so strong that his supervisor recommended he be hired on as a

full-time employee. This was rare for Defendant, as it generally never hired on temporary

employees into full-time roles unless they had truly exceptional work performance.

       2.      As part of becoming a full-time employee, Mr. Gray went through Defendant’s

standard application process. He completed an employment application. At the end of the

application, Defendant snuck in an authorization to conduct a background check along with a
            Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 2 of 23. PageID #: 2




prospective release of liability. Both the authorization and release were invalid because they

violated, among other things, the FCRA. Additionally, Defendant failed to include any of the

mandatory disclosures required by the FCRA. Defendant nevertheless conducted a background

check on Mr. Gray.

       3.      According to Alyson Issler, a Caucasian who is Defendant’s Director of Human

Resources, the background check supposedly showed (a) Mr. Gray had not completed high

school and (b) Mr. Gray had several criminal convictions within the past ten years. Ms. Issler

claimed this information contradicted representations that Mr. Gray made on his employment

application. Ms. Issler also claimed that she had confronted Mr. Gray, and that he supposedly

“lied” about the discrepancies. Mr. Gray has a different story. He says Ms. Issler never

identified the discrepancies between the background check report and employment application.

Instead, she only told him the background check report, “didn’t come back like we had hoped.”

Mr. Gray also says that Ms. Issler would not give him a copy of the background check report.

Ms. Issler, on behalf of Defendant, withdrew Mr. Gray’s offer of full-time employment and

refused to hire him.

       4.      Several facts tend to show Ms. Issler is not being truthful. After Ms. Issler

withdrew the offer of employment, Mr. Gray went to Arbet Staffing for assistance. The staffing

agency corroborates Mr. Gray’s story and contradicts Ms. Issler’s story. Arbet Staffing confirms

that Mr. Gray explained how Ms. Issler gave him no explanation and did not give him a copy of

the background check report. As a result, Arbet Staffing agreed to help Mr. Gray by running its

own report so he could try to discover the specific discrepancies. The report Arbet Staffing

obtained showed predominantly traffic violations, with a criminal conviction in 2002 and some

predating it. It did show one minor misdemeanor in 2016. Further, Arbet Staffing had been



                                               2
            Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 3 of 23. PageID #: 3




required to run a background check before assigning Mr. Gray to a temporary position with

Defendant. Arbet Staffing confirmed that nothing in the background check it conducted before

Mr. Gray started working for Defendant disqualified him from employment. Finally, Arbet

Staffing asked Defendant to explain why it declined to hire Mr. Gray. Ms. Issler claimed it was

because of Mr. Gray’s “work history, references, and background” and that his “work

performance was poor.” Arbet Staffing was surprised by the “poor work performance” claim

since Defendant had always stated Mr. Gray performed very well. And, importantly, the reasons

provided to Arbet Staffing differed materially from the reasons provided to Mr. Gray and others,

indicating shifting justifications and pretext.

       5.      Ms. Issler’s version of events is also at odds with other facts. In an affidavit she

submitted to the Ohio Civil Rights Commission (OCRC) after Mr. Gray filed a charge of

discrimination, Ms. Issler accused Mr. Gray of supposedly “lying” after she confronted him

about the background check. But if Ms. Issler really had confronted Mr. Gray, she would have

learned that Mr. Gray dropped out of high school after two years to enlist in the United States

Army and, after he was honorably discharged, he spent a third year obtaining his General

Education Development or “GED” degree. In other words, Ms. Issler says it was “dishonest” of

Mr. Gray to honorably serve his country and claim a GED degree is equivalent to a high school

degree, even though it is. Ms. Issler also testified to the OCRC that, “Mr. Gray had several

convictions with the past ten years, one as recently as 2019.” But according to the nationwide

background check report Arbet Staffing ran for Mr. Gray in September 2019, which is when Ms.

Issler withdrew his offer of employment, that was not true.

       6.      This case involves an African American man with a prior criminal history, but

who, by all accounts, was a likeable person and an exceptional worker for Defendant. If he were



                                                  3
            Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 4 of 23. PageID #: 4




assessed on the merits, rather than stereotyped based upon his skin color, he should have been

hired. Further, it is a well-known problem that use of criminal background checks leads to

discrimination against African Americans.       Criminal background checks reflect less on a

person’s character and more on whom police and prosecutors choose to target for scrutiny. That

population which is disproportionately scrutinized is African Americans.

       7.      This case has also uncovered systemic FCRA violations by Defendant resulting in

invasions of privacy. The FCRA prohibits authorizations and releases from being snuck into

employment applications like Defendant did with Mr. Gray because a knowing and voluntary

authorization is impossible unless it is requested in a conspicuous stand-alone document—not

snuck into a multi-page application with fine print. Further, Defendant’s standard application

does not even come close to providing the disclosures required by the FCRA. Defendant is a

very large company that has had hundreds of people apply for employment within the statute of

limitations for this class action. And Defendant has used its standard application with everyone.

Defendant conducted each background check with authorizations that are non-compliant and

violated the FCRA. And before conducting these background checks, Defendant failed to certify

to its third-party vendor, ProScreen, that it was acting in compliance with the FCRA.

       8.      Accordingly, Mr. Gray now files this civil action. He seeks to recover for the

harm he has suffered, to punish Defendant for its conduct, and to deter Defendant from ever

perpetrating its conduct against any other person.

                             II.    JURISDICTION AND VENUE

       9.      Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction over Plaintiff’s

claims because those claims constitute a civil action arising under the Constitution, laws, or

treaties of the United States.



                                                4
           Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 5 of 23. PageID #: 5




       10.     Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over

Plaintiff’s claims made under state law because those claims are so related to federal law claims

in the action that they form part of the same case or controversy under Article III of the United

States Constitution.

       11.     Pursuant to Ohio Rev. Code §§ 2307.381-.385, and the Due Process Clauses of

the federal and Ohio Constitutions, this Court has personal jurisdiction over Defendant because it

is a resident of, and has continuous and systematic contacts with, the State of Ohio.

       12.     Pursuant to 28 U.S.C. § 1391, this Court is the appropriate venue because the

Northern District of Ohio is the judicial district in which a substantial part of the events or

omissions giving rise to the claims for relief occurred.

       13.     Pursuant to Rule 3.8 of the Local Civil Rules of the United States District Court

for the Northern District of Ohio, the Western Division is the appropriate division because it

serves the counties in which a substantial part of the events or omissions giving rise to the claims

for relief occurred.

                                       III.     PARTIES

       14.     Plaintiff Curtis Gray (“Plaintiff” or “Mr. Gray”) is a natural person who is a

resident of Marion County, Ohio. Defendant Nachurs Alpine Solutions, LLC employed Mr.

Gray as a temporary worker from March of 2019 until September of 2019, at which point the

company refused to hire him as a regular full-time employee.

       15.     Defendant Nachurs Alpine Solutions, LLC (“Defendant” or the “Company”) is a

for-profit limited liability company that formed in the State of Delaware and has its principal

place of business in Marion County, Ohio.            Defendant is a specialty liquids chemical

manufacturer operating in the United States and Canada.



                                                 5
           Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 6 of 23. PageID #: 6




                                          IV.    FACTS

                     A.     Plaintiff’s Employment as a Temporary Worker

         16.     In March of 2019, Mr. Gray began working as a Materials Handler for Defendant

at its manufacturing plant in Marion, Ohio.

         17.     A staffing agency, Millard Management Group, LLC d/b/a Arbet Staffing (“Arbet

Staffing”), had placed Mr. Gray with Defendant as a temporary worker.

         18.     A Materials Handler is a factory worker job. Mr. Gray processed daily inventory

of raw materials and finished goods at the plant. He also unloaded and loaded these items.

         19.     Mr. Gray’s direct supervisor was Chad Stallsmith. Mr. Stallsmith consistently

rated Mr. Gray’s job performance as exceeding expectations.          This led Mr. Stallsmith to

recommend hiring Mr. Gray for full-time employment once his temporary assignment ended.

    B.         Defendant Background Checks Plaintiff and Refuses to Hire Him Full-Time

         20.     In September of 2019, as his temporary assignment was ending, Mr. Gray started

the application process for full-time employment with Defendant.

         21.     As part of this process, Mr. Gray was required to complete a standard online

employment application that Defendant uses with all employees (the “Standard Employment

Application”).

         22.     A true and accurate copy of a relevant portion of Mr. Gray’s online employment

application is attached to this Complaint as Exhibit 1.

         23.     At the end of the online employment application was the following:

         I hereby authorize NACHURS ALPINE SOLUTIONS to contact, obtain and
         verify the accuracy of the information contained in my application from all
         previous employers, educational institutions and references.    I authorize
         NACHURS ALPINE SOLUTIONS to conduct a criminal background check and
         obtain a credit report, as well. I release NACHURS ALPINE SOLUTIONS, it
         [sic] representatives and all other persons or organizations providing such

                                                 6
          Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 7 of 23. PageID #: 7




       information from liability for seeking, gathering and using such information to
       make employment decisions.

       24.     At the time Defendant had Mr. Gray complete this application, it did not give him

the following: a Summary of Your Rights under the Fair Credit Reporting Act, the written

disclosures required for a consumer report under the FRCA, or the additional written disclosures

required for an investigative consumer report under the FCRA. Defendant has never given Mr.

Gray any of these disclosures required by the FCRA.

       25.     Defendant then used this authorization to have its third-party vendor, ProScreen,

conduct a background check on Mr. Gray.

       26.     Supposedly this background check returned information that conflicted with the

statements in Mr. Gray’s employment application.

       27.     In response, Ms. Issler spoke with Mr. Gray. She told him only that the Company

was rescinding his offer of full-time employment. Mr. Gray asked why the Company was

rescinding his offer, but Ms. Issler refused to tell him.

       28.     In response, Mr. Gray called his supervisor, Chad Stallworth, and asked him why

the Company was rescinding his offer. Mr. Stallworth also would not tell him, instead stating,

“it’s out of my hands and it is up to Allyson.”

       29.     Ms. Issler then spoke to Mr. Gray a second time. At this point, Ms. Issler told

him the background check report, “didn’t come back like we had hoped.” She would not tell him

any specifics. Ms. Issler then told Mr. Gray, “you can either be finished now or work the rest of

the day.” Mr. Gray chose to work the rest of the day. After Mr. Gray completed his workday,

the Company ended his employment.

       30.     Ms. Issler never provided Mr. Gray any of the following: (a) a pre-adverse action

notice under the FCRA; (b) a Summary of Your Rights under the Fair Credit Reporting Act; (c) a

                                                  7
          Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 8 of 23. PageID #: 8




copy of the background check report; (d) a post-adverse action notice under the FCRA; or (e) a

disclosure of the name, address, and telephone number of the consumer reporting agency.

                    C.      Plaintiff Seeks Assistance From Arbet Staffing

       31.      Because Ms. Issler would not tell Mr. Gray what was wrong with his background

check report, nor give him a copy of the report, Mr. Gray sought assistance from Arbet Staffing,

given that it had assigned him to work for Defendant.

       32.     Mr. Gray told Arbet Staffing that Defendant refused to hire him based upon a

background check report that it would not give to him. So, in response, Arbet Staffing ran a

nationwide background check report for Mr. Gray to help identify the alleged problem.

       33.     A true and accurate copy of the nationwide background check report that Arbet

Staffing ran for Mr. Gray is attached to this Complaint as Exhibit 2.

       34.     As reflected in this background check report that Arbet Staffing ran, Mr. Gray had

predominantly traffic violations. The only criminal case within the last ten years was a minor

misdemeanor for public intoxication in 2016, three years prior at the time, for which the penalty

was a mere fifty dollar fine. It was not even close to a felony.

       35.     Arbet Staffing asked Defendant to explain why it refused to hire Mr. Gray. Ms.

Issler told Arbet Staffing that it was because of Mr. Gray’s “work history, references, and

background” and that his “work performance was poor.”

       36.     Prior to Ms. Issler’s refusal to hire Mr. Gray, Defendant had always told Arbet

Staffing that Mr. Gray’s work performance was strong. Indeed, that was precisely why Mr.

Gray’s supervisor, Mr. Stallsmith, had recommended him for full-time employment.

       37.     Further, Ms. Issler never told Mr. Gray that his “work history” or “references”

were a problem.



                                                 8
          Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 9 of 23. PageID #: 9




       38.    Instead, Ms. Issler discriminated against Mr. Gray by stereotyping him as a

dangerous criminal because of his skin color.

                         D.      Plaintiff’s Charge of Discrimination

       39.    On February 12, 2020, Mr. Gray dual-filed a charge of discrimination with the

Ohio Civil Rights Commission (“OCRC”) and the Equal Employment Opportunity Commission

(“EEOC”) (the “Charge”). The Charge alleged race discrimination relying on the facts described

in this Complaint.

       40.    The OCRC subsequently investigated the charge of discrimination and requested

a position statement from Defendant.

       41.    Defendant responded with a position statement that contained conflicting and

contradictory statements. This included without limitation the following:

              a.      Defendant claimed Ms. Issler supposedly identified the alleged

       discrepancies between Mr. Gray’s background check report and his employment

       application, but that did not happen according to Mr. Gray as corroborated by Arbet

       Staffing.

              b.      Defendant claimed Mr. Gray supposedly “lied” after being confronted by

       Ms. Issler on the alleged discrepancies between Mr. Gray’s background check report and

       his employment application, but since she never identified the discrepancies to Mr. Gray

       he could not have “lied” in some purported explanation about them. Further, if Ms. Issler

       had really confronted Mr. Gray about the alleged discrepancy on his high school

       education, then she would have learned there was no discrepancy at all since Mr. Gray

       completed his GED after honorably serving his country in the United States Army.




                                                9
         Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 10 of 23. PageID #: 10




                  c.       Defendant claimed Mr. Gray, “had several convictions in the past ten

        years.”        This is not true according to the nationwide background check that Arbet

        Staffing ran.

                  d.       Defendant claimed Mr. Gray had not completed high school, in

        contradiction to representations on his employment application. Mr. Gray obtained his

        GED after honorably serving his country in the United States Army.

                  e.       Defendant claimed it refused to hire Mr. Gray because of these alleged

        discrepancies between the background check report and his employment application, but

        Ms. Issler told Arbet Staffing that it was supposedly also due to Mr. Gray’s “work

        history,” “references,” and because “his work performance was poor.”           Defendant’s

        position statement thus contradicts Ms. Issler’s stated explanations to Arbet Staffing.

        42.       On October 20, 2020, the EEOC issued a “Dismissal and Notice of Rights” letter

to Mr. Gray for his charge of discrimination (the “Right to Sue Letter”).

        43.       A true and accurate copy of the Right to Sue Letter is attached to this Complaint

as Exhibit 3.

                E. Defendant Continues to Use the Standard Employment Application

        44.       Even though its Standard Employment Application violates the FCRA, Defendant

continues to use it to this day.

        45.       A true and accurate copy of a screenshot of Defendant’s Standard Employment

Application, taken January 15, 2021, is attached to this Complaint as Exhibit 4.

        46.       As Exhibit 4 reflects, Defendant’s online application today still includes the

authorization and release that violate the FCRA.         Exhibit 4 is a screenshot of an online

application to be a Material Handler for Defendant, the same position Mr. Gray held. The online



                                                  10
         Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 11 of 23. PageID #: 11




application for all other job positions for Defendant includes this same illegal authorization and

release for background checks.

                          V.        CLASS ACTION ALLEGATIONS

       47.     Mr. Gray brings this action under the FCRA and for invasion of privacy on behalf

of himself and as a class action under Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil

Procedure seeking equitable relief and damages on behalf of the following classes:

               a.      All persons within the United States for whom the following are true: (a)

       who, within the last five years, completed the Standard Employment Application for

       Defendant; (b) who, within the last two years, discovered that the Standard Employment

       Application violated the FCRA; and (c) regarding whom Defendant procured a consumer

       report and/or investigative consumer report using the Standard Employment Application

       (the “Application Class”).

               b.      All persons within the United States for whom the following are true: (a)

       who, within the last five years, completed the Standard Employment Application for

       Defendant; (b) who, within the last two years, discovered that the Standard Employment

       Application violated the FCRA; and (c) regarding whom Defendant procured a consumer

       report and/or investigative consumer report using the Standard Employment Application;

       and (d) who suffered an adverse action by Defendant, in whole or in part, based upon the

       contents of a consumer report and/or investigative consumer report Defendant procured

       using the Standard Employment Application (the “Adverse Action Class”).

       48.     While Mr. Gray does not know the exact number of the people within the

Application Class and the Adverse Action Class, there are likely to be many hundreds.

Defendant is a manufacturer with plants in Indiana, Iowa, Louisiana, Ohio, and South Dakota.



                                                11
          Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 12 of 23. PageID #: 12




These plants collectively employ hundreds of people and have relatively high turnover.

Additionally, Defendant uses seasonal temporary workers to supplement their workforce as

needed.      Given this volume of applicants who all complete the Standard Employment

Application, the classes are so numerous that joinder of all members is impracticable.

       49.      Common questions of law and fact exist as to all members of the Application

Class and the Adverse Action Class. The FCRA and invasion of privacy claims on which Mr.

Gray will seek class certification hinge on Defendant’s Standard Employment Application and

background check process that violated the FCRA in the same way for all members of the

Application Class and the Adverse Action Class. As a result, common questions of law and fact

include without limitation the following:

                a.    Whether Defendant violated 15 U.S.C. § 1681b(b)(1)(A) when it failed to

       certify or falsely certified to its third-party vendor, ProScreen, that its Standard

       Employment Application would comply with the requirements contained in 15 U.S.C. §§

       1681b(b)(2)-(3).

                b.    Whether Defendant violated 15 U.S.C. § 1681b(b)(2) when its Standard

       Employment Application failed to make a “clear and conspicuous disclosure . . . in

       writing to the consumer . . . before the report is procured or caused to be procured, in a

       document that consists solely of the disclosure, that a report may be obtained for

       employment purposes.”

                c.    Whether Defendant violated 15 U.S.C. § 1681b(b)(3) when it failed to

       provide a pre-adverse action notice, a copy of the consumer report, and a summary of the

       consumer’s rights under the FCRA to the applicants before taking adverse action.




                                               12
 Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 13 of 23. PageID #: 13




       d.      Whether Defendant violated 15 U.S.C. § 1681d(a)(1) when its Standard

Employment Application failed, in writing, to “clearly and accurately disclose[] to the

consumer that an investigative consumer report including information as to his character,

general reputation, personal characteristics, mode of living, whichever are applicable,

may be made.”

       e.      Whether Defendant violated 15 U.S.C. § 1681d(a)(2) when it failed to

certify or falsely certified to its third-party vendor, ProScreen, that its Standard

Employment Application would comply with the requirements contained in 15 U.S.C. §§

1681d(a)(1).

       f.      Whether Defendant violated 15 U.S.C. §§ 1681m(a)(1), (3), and (4) when

it failed to provide a post-adverse action notice; a disclosure of the name, address, and

telephone number of the consumer reporting agency including toll-free number that

furnished the report; and failed to provide notice of the consumer’s right to obtain a free

copy of the consumer report and to dispute the accuracy of the report with the consumer

reporting agency.

       g.      Whether Defendant’s violations were willful or negligent.

       h.      The appropriate class-wide injunctive relief prohibiting Defendant from

continuing to violate the FCRA with its Standard Employment Application and

background check process.

       i.      For a willful violation, the appropriate class-wide statutory damages per

member of the class under 15 U.S.C. § 1681n(a)(1)(A).

       j.      For a willful violation, the appropriate class-wide punitive damages per

member of the class under 15 U.S.C. § 1681n(a)(2).



                                        13
         Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 14 of 23. PageID #: 14




                 k.        Whether Defendant’s FCRA’s violations invaded the privacy of Plaintiff,

        the members of the Application Class, and the members of the Adverse Action Class.

                 l.        Whether Defendant’s violations of the FCRA were highly offensive to the

        reasonable person.

                 m.        The appropriate class-wide damages, including class-wide punitive

        damages, for Defendant’s FCRA violations resulting in the invasions of privacy against

        Plaintiff, the members of the Application Class, and the members of the Adverse Action

        Class.

        50.       Mr. Gray’s claims under the FCRA and for invasion of privacy are typical of the

claims belonging to both the Application Class and the Adverse Action Class. Mr. Gray and the

class members were all similarly affected by Defendant violating the FCRA in that they were all

subject to Defendant’s Standard Employment Application and background check process.

        51.      Mr. Gray’s interests are coincident with, and not antagonistic to, those of the other

members of the Application Class and Adverse Action Class. Mr. Gray is represented by

counsel who are competent and experienced in the prosecution of employment litigation and

class action litigation.

        52.      For the FCRA and invasion of privacy claims, the questions of law and fact

common to the members of the Application Class and the Adverse Action Class predominate

over any questions affecting only individual members.

        53.      Class action treatment is a superior method for the fair and efficient adjudication

of the controversy because such treatment will permit many similarly situated persons to

prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of evidence, effort, and expense that individual actions would cause.



                                                  14
         Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 15 of 23. PageID #: 15




Further, the benefits of proceeding through the class mechanism, including providing injured

persons with redress for claims that are not practicable to pursue individually, substantially

outweigh any difficulties that may arise in the management of this class action.

       54.     The prosecution of separate actions by individual members of the Application

Class and the Adverse Action Class would create a risk of inconsistent or varying adjudications,

establishing incompatible standards of conduct for Defendant.

                                VI.     CLAIMS FOR RELIEF

                                            COUNT I

       Violations of the Fair Credit Reporting Act of 1970, 15 U.S.C. §§ 1681, et seq.
                                 (Willful Noncompliance)

             By Plaintiff, on Behalf of Himself and the Classes, Against Defendant

       55.     All preceding paragraphs are incorporated by reference as if fully restated in this

paragraph.

       56.     Plaintiff, the members of the Application Class, and the members of the Adverse

Action Class were at all relevant times “consumers” within the meaning of 15 U.S.C. § 1681a(c).

       57.     Defendant was at all relevant times a “person” within the meaning of 15 U.S.C. §

1681a(b).

       58.     Defendant violated 15 U.S.C. § 1681n when it willfully failed to comply with the

FCRA as follows:

               a.     Defendant violated 15 U.S.C. § 1681b(b)(1)(A) when it failed to certify or

       falsely certified to its third-party vendor, ProScreen, that it would comply with the

       requirements contained in 15 U.S.C. §§ 1681b(b)(2)-(3).

               b.     Defendant violated 15 U.S.C. § 1681b(b)(2) when it failed to make a

       “clear and conspicuous disclosure . . . in writing to the consumer . . . before the report is

                                                15
        Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 16 of 23. PageID #: 16




       procured or caused to be procured, in a document that consists solely of the disclosure,

       that a report may be obtained for employment purposes.”

              c.      Defendant violated 15 U.S.C. § 1681b(b)(3) when it failed to provide a

       pre-adverse action notice, a copy of the consumer report, and a summary of the

       consumer’s rights under the FCRA to the consumer before taking adverse action.

              d.      Defendant violated 15 U.S.C. § 1681d(a)(1) when it failed, in writing, to

       “clearly and accurately disclose[] to the consumer that an investigative consumer report

       including information as to his character, general reputation, personal characteristics,

       mode of living, whichever are applicable, may be made.”

              e.      Defendant violated 15 U.S.C. § 1681d(a)(2) when it failed to certify or

       falsely certified to its third-party vendor, ProScreen, that it would comply with the

       requirements contained in 15 U.S.C. §§ 1681d(a)(1).

              f.      Defendant violated 15 U.S.C. §§ 1681m(a)(1), (3), and (4) when it failed

       to provide a post-adverse action notice; a disclosure of the name, address, and telephone

       number of the consumer reporting agency including toll-free number; and failed to

       provide notice of the consumer’s right to obtain a free copy of the consumer report and to

       dispute the accuracy of the report with the consumer reporting agency.

       59.    As a proximate result of Defendant’s actions, Plaintiff, the members of the

Application Class, and the members of the Adverse Action Class have been and continue to be

damaged in an amount to be determined at trial.

       60.    Consistent with 15 U.S.C. § 1681n(a)(2), Plaintiff, the members of the

Application Class, and the members of the Adverse Action Class are entitled to punitive

damages.



                                               16
         Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 17 of 23. PageID #: 17




       61.     Consistent with 15 U.S.C. § 1681n(a)(3), Plaintiff is entitled to reasonable

attorneys’ fees incurred in pursuing Count I.

                                           COUNT II

       Violations of the Fair Credit Reporting Act of 1970, 15 U.S.C. §§ 1681, et seq.
                                (Negligent Noncompliance)

             By Plaintiff, on Behalf of Himself and the Classes, Against Defendant

       62.     All preceding paragraphs are incorporated by reference as if fully restated in this

paragraph.

       63.     Plaintiff, the members of the Application Class, and the members of the Adverse

Action Class were at all relevant times “consumers” within the meaning of 15 U.S.C. § 1681a(c).

       64.     Defendant was at all relevant times a “person” within the meaning of 15 U.S.C. §

1681a(b).

       65.     Defendant violated 15 U.S.C. § 1681o when it negligently failed to comply with

the FCRA as follows:

               a.      Defendant violated 15 U.S.C. § 1681b(b)(1)(A) when it failed to certify

       or falsely certified to its third-party vendor, ProScreen, that it would comply with the

       requirements contained in 15 U.S.C. §§ 1681b(b)(2)-(3).

               b.      Defendant violated 15 U.S.C. § 1681b(b)(2) when it failed to make a

       “clear and conspicuous disclosure . . . in writing to the consumer . . . before the report is

       procured or caused to be procured, in a document that consists solely of the disclosure,

       that a report may be obtained for employment purposes.”

               c.      Defendant violated 15 U.S.C. § 1681b(b)(3) when it failed to provide a

       pre-adverse action notice, a copy of the consumer report, and a summary of the

       consumer’s rights under the FCRA to the consumer before taking adverse action.

                                                17
         Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 18 of 23. PageID #: 18




               d.     Defendant violated 15 U.S.C. § 1681d(a)(1) when it failed, in writing, to

       “clearly and accurately disclose[] to the consumer that an investigative consumer report

       including information as to his character, general reputation, personal characteristics,

       mode of living, whichever are applicable, may be made.”

               e.     Defendant violated 15 U.S.C. § 1681d(a)(2) when it failed to certify or

       falsely certified to its third-party vendor, ProScreen, that it would comply with the

       requirements contained in 15 U.S.C. §§ 1681d(a)(1).

               f.     Defendant violated 15 U.S.C. §§ 1681m(a)(1), (3), and (4) when it failed

       to provide a post-adverse action notice; a disclosure of the name, address, and telephone

       number of the consumer reporting agency including toll-free number that furnished the

       report; and failed to provide notice of the consumer’s right to obtain a free copy of the

       consumer report and to dispute the accuracy of the report with the consumer reporting

       agency.

       66.     As a proximate result of Defendant’s actions, Plaintiff, the members of the

Application Class, and the members of the Adverse Action Class have been and continue to be

damaged in an amount to be determined at trial.

       67.     Consistent with 15 U.S.C. § 1681o(a)(2), Plaintiff is entitled to reasonable

attorneys’ fees incurred in pursuing Count II.

                                           COUNT III

                               Common Law Invasion of Privacy
                                 (Intrusion Upon Seclusion)

             By Plaintiff, on Behalf of Himself and the Classes, Against Defendant

       68.     All preceding paragraphs are incorporated by reference as if fully restated in this

paragraph.

                                                 18
         Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 19 of 23. PageID #: 19




       69.     Defendant wrongfully intruded upon the private affairs or concerns of Plaintiff,

the members of the Application Class, and the members of the Adverse Action Class.

       70.     Defendant’s wrongful intrusion was conducted in such as manner as to be highly

offensive to the reasonable person.

       71.     As a proximate result of Defendant’s actions, Plaintiff, the members of the

Application Class, and the members of the Adverse Action Class have been and continue to be

damaged in an amount to be determined at trial.

       72.     Consistent with R.C. 2315.21, Plaintiff, the members of the Application Class,

and the members of the Adverse Action Class are entitled to punitive damages because the

actions or omissions of Defendant demonstrate malice or aggravated or egregious fraud, and/or

Defendant as principal or master knowingly authorized, participated in, or ratified the actions or

omissions that so demonstrate.

       73.     Consistent with the rule in Columbus Finance, Inc. v. Howard, 42 Ohio St.2d 178,

71 Ohio App.2d 174, 327 N.E.2d 654 (1975), and because Plaintiff is entitled to punitive

damages, Plaintiff is entitled to reasonable attorneys’ fees incurred in pursuing Count III.

                                           COUNT IV

      Violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq.
           (Race Discrimination – Termination of Employment/Failure to Hire)

                                 By Plaintiff Against Defendant

       74.     All preceding paragraphs are incorporated by reference as if fully restated in this

paragraph.

       75.     Plaintiff was at all relevant times an “employee” within the meaning of 42 U.S.C.

§ 2000e(f).




                                                 19
         Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 20 of 23. PageID #: 20




        76.     Defendant was at all relevant times an “employer” within the meaning of 42

U.S.C. § 2000e(b).

        77.     Defendant violated 42 U.S.C. § 2000e-2(a) when it terminated Plaintiff’s

employment because of his race and/or failed to hire Plaintiff because of his race. Alternatively,

Plaintiff’s race was a motivating factor in the decision by Defendant to terminate Plaintiff’s

employment and/or failed to hire Plaintiff.

        78.     As a proximate result of Defendant’s actions, Plaintiff has been and continues to

be damaged in an amount to be determined at trial.

        79.     Consistent with 42 U.S.C. § 1981a, Plaintiff is entitled to punitive damages

because Defendant engaged in a discriminatory practice or discriminatory practices with malice

or with reckless indifference to Plaintiff’s federally protected rights.

        80.     Consistent with 42 U.S.C. § 2000e-5(k), Plaintiff is entitled to reasonable

attorneys’ fees incurred in pursuing Count IV.

                                              COUNT V

                   Violation of the Civil Rights Act of 1866, 42 U.S.C. § 1981
              (Race Discrimination – Termination of Employment/Failure to Hire)

                                  By Plaintiff Against Defendant

        81.     All preceding paragraphs are incorporated by reference as if fully restated in this

paragraph.

        82.     Plaintiff was at all relevant times a “person” within the meaning of 42 U.S.C. §

1981.

        83.     Defendant violated 42 U.S.C. § 1981 when it terminated Plaintiff’s employment

because of his race and/or failed to hire Plaintiff because of his race. Alternatively, Plaintiff’s




                                                  20
         Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 21 of 23. PageID #: 21




race was a motivating factor in the decision by Defendant to terminate Plaintiff’s employment

and/or failed to hire Plaintiff.

        84.     As a proximate result of Defendant’s actions, Plaintiff has been and continues to

be damaged in an amount to be determined at trial.

        85.     Consistent with 42 U.S.C. § 1981a, Plaintiff is entitled to punitive damages

because Defendant engaged in a discriminatory practice or discriminatory practices with malice

or with reckless indifference to Plaintiff’s federally protected rights.

        86.     Consistent with 42 U.S.C. § 2000e-5(k), Plaintiff is entitled to reasonable

attorneys’ fees incurred in pursuing Count V.

                                              COUNT VI

                Violation of Ohio Revised Code Sections 4112.02 and/or 4112.99
              (Race Discrimination – Termination of Employment/Failure to Hire)

                                   By Plaintiff Against Defendant

        87.     All preceding paragraphs are incorporated by reference as if fully restated in this

paragraph.

        88.     Plaintiff was at all relevant times an “employee” within the meaning of R.C.

4112.01(A)(3).

        89.     Defendant was at all relevant times an “employer” within the meaning of R.C.

4112.01(A)(2).

        90.     Defendant violated R.C. 4112.02 and/or 4112.99 when it terminated Plaintiff’s

employment because of his race and/or failed to hire Plaintiff because of his race. Alternatively,

Plaintiff’s race was a motivating factor in the decision by Defendant to terminate Plaintiff’s

employment and/or failed to hire Plaintiff.




                                                  21
         Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 22 of 23. PageID #: 22




       91.     As a proximate result of Defendant’s actions, Plaintiff has been and continues to

be damaged in an amount to be determined at trial.

       92.     Consistent with R.C. 2315.21, Plaintiff is entitled to punitive damages because the

actions or omissions of Defendant demonstrate malice or aggravated or egregious fraud, and/or

Defendant as principal or master knowingly authorized, participated in, or ratified the actions or

omissions that so demonstrate.

       93.     Consistent with the rule in Columbus Finance, Inc. v. Howard, 42 Ohio St.2d 178,

71 Ohio App.2d 174, 327 N.E.2d 654 (1975), and because Plaintiff is entitled to punitive

damages, Plaintiff is entitled to reasonable attorneys’ fees incurred in pursuing Count VI.

                                 VII.   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests judgment in his favor on all claims in this Complaint

and requests the following relief:

       A.      Economic compensatory damages in an amount to be determined at trial;

       B.      Non-economic compensatory damages in an amount to be determined at trial;

       C.      Liquidated, treble, punitive, statutory, or other exemplary damages in an amount

               to be determined at trial;

       D.      Reinstatement or, in the alternative, front pay in an amount to be determined;

       E.      Reasonable attorneys’ fees incurred in pursuing the claims against Defendant;

       F.      All costs and expenses incurred in pursuing the claims against Defendant;

       G.      Pre- and post-judgment interest; and

       H.      All other legal and equitable relief this Court and/or a jury determines is

               appropriate.




                                                22
         Case: 3:21-cv-00125 Doc #: 1 Filed: 01/15/21 23 of 23. PageID #: 23




                                      VIII. JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury on all

claims and issues that are triable.

                                       Respectfully submitted,
                                       By: /s/ Jason E. Starling
                                       Jason E. Starling (Ohio Bar No. 0082619), Trial Attorney
                                       Kevin R. Kelleher (Ohio Bar No. 0099167)
                                       WILLIS SPANGLER STARLING
                                       4635 Trueman Boulevard, Suite 100
                                       Hilliard, Ohio 43026
                                       Telephone: (614) 586-7915
                                       Facsimile: (614) 586-7901
                                       jstarling@willisattorneys.com
                                       kkelleher@willisattorneys.com

                                       John C. Camillus (Ohio Bar No. 0077435)
                                       LAW OFFICES OF JOHN C. CAMILLUS, LLC
                                       P.O. Box 141410
                                       Columbus, Ohio 43214
                                       Telephone: (614) 558-7254
                                       Facsimile: (614) 559-6731
                                       jcamillus@camilluslaw.com

                                       Attorneys for Plaintiff Curtis Gray




                                                 23
